Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 04/28/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 1, the phrase “the textured sublayer” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al., “Physical and Electrical Effects of the Dep-Anneal-Dep-Anneal (DADA) Process for HfO2 in High K/Metal Gate Stacks”, ECS Transactions 35 (4), pages 815-834, 2011.
Clark et al. shows the invention as claimed including a method for manufacturing a functional layer of an electronic device, the method comprising:  forming a plurality of sublayers of the functional layer by a plurality of consecutive sublayer processes, each sublayer process of the plurality of consecutive sublayer processes comprising:
Forming a sublayer by vapor deposition, the sublayer comprising one or more materials and subsequently crystallizing the one or more materials comprised in the sublayer (see pages 818-822).
With respect to dependent claim 2, note that the material is hafnium oxide which is a metal oxide.
Concerning dependent claim 3, note that hafnium is a transition metal.
Regarding dependent claim 5, note that the material is deposited amorphous and subsequently polycrystalline.
Concerning dependent claim 6, note that the crystallinity is increased.
Regarding dependent claim 7, both the grain size and total number of grains will be increased from the amorphous material.
With respect to dependent claim 8, note that the annealing is done using thermal energy.
Concerning dependent claims 9-10, note that the thermal annealing will be textured with the claimed orientation since it is substantially the same process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., “Physical and Electrical Effects of the Dep-Anneal-Dep-Anneal (DADA) Process for HfO2 in High K/Metal Gate Stacks”, ECS Transactions 35 (4), pages 815-834, 2011 in view of Young et al., US 2021/0408022.
Clark et al. is applied as above but does not expressly disclosed doped metal oxides. Young et al. discloses the use of hafnium oxide or doped hafnium oxides in microelectronic applictions (see paragraph 0057). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize doped hafnium oxide because Young et al. shows that the hafnium oxides and doped hafnium oxides are functionally equivalent.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., “Physical and Electrical Effects of the Dep-Anneal-Dep-Anneal (DADA) Process for HfO2 in High K/Metal Gate Stacks”, ECS Transactions 35 (4), pages 815-834, 2011.
Clark et al. does not expressly disclose the particular thicknesses of the sublayers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum thickness of the sublayers based upon a variety of factors including the total thermal budget and throughput time and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al., US 2019/0130956 in view of Clark et al., “Physical and Electrical Effects of the Dep-Anneal-Dep-Anneal (DADA) Process for HfO2 in High K/Metal Gate Stacks”, ECS Transactions 35 (4), pages 815-834, 2011.
Muller et al. shows the invention substantially as claimed including a method for manufacturing a capacitive memory structure, the method comprising: 
Forming a first electrode of the capacitive memory structure;
Forming a second electrode of the capacitive memory structure;
Forming a spontaneously polarizable memory layer of the capacitive memory structure, wherein the spontaneously polarizable memory layer is at least partially disposed between the first and second electrode (see paragraph 0039).
Muller et al. does not expressly disclose the claimed method of formation of the spontaneously polarizable layer. Clark et al. discloses a method for manufacturing a functional layer of an electronic device, the method comprising:  forming a plurality of sublayers of the functional layer by a plurality of consecutive sublayer processes, each sublayer process of the plurality of consecutive sublayer processes comprising:
Forming a sublayer by vapor deposition, the sublayer comprising one or more materials and subsequently crystallizing the one or more materials comprised in the sublayer (see pages 818-822). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Muller et al. so as to fabricate the spontaneously polarizable material as suggested by Clark et al. because a functional layer with better device properties due to its highly crystalline nature will result.
Regarding dependent claim 16, note that hafnium oxide is a metal oxide.
Concerning dependent claims 17-18, note that the deposition and annealing processes of Clark et al. are separately performed and the annealing processes are at the same temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 22, 2022